Title: From George Washington to Major General Nathanael Greene, 21 July 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir,
            [White Plains, 21 July 1778]
          
          I cannot at this time ⟨(h⟩aving many People round me, & ⟨Lett⟩ers by the
            Southern Post to read) go fully in⟨to⟩ the cont⟨ents⟩ of yours of this date, ⟨but⟩ with
            ⟨ the ⟩ same truth I have ever done, I still ass⟨ur⟩e you, that you retain the same hold
            of my affections that I have professed to allow you—With equal truth I can, and do
            assure you⟨,⟩ that I have ever been happy in your friendship, & have no scruples
            in declar⟨ing⟩, that I think myself indebted to your Abilities, honour, and candor—to
            your attachment to me, and your faithf⟨ul⟩ Services to the Public, in every capacity you
            have served it since we have been together in the army—But my dear Sir, these must not
            debar me the priviledges of a friend (for it was the voice of friendship that spoke to
            you) when I complained of Neglect—I was four or five days without seeing a single person
            in your department, and at a time when I wished for you in two capacities, having  business of the utmost importance to settle wi⟨th⟩ th⟨e⟩ Count de
            Estaign (which made it ⟨neces⟩sary for me to see you as Qr Mr Genl &) wch kept
            me closely engaged at Have⟨r⟩straw till the mom⟨ent⟩ I crossed the No. ⟨R.⟩—But let me
            beseech you my dear Sir—not to harbor any distrusts of my friendship, or conceive that I
            meant to wound the feelings of a Person who⟨m⟩ I greatly este⟨em⟩ & regard—I
            speak to you freely—I speak the language of sincerety, & should be sorry if any
            Jealousy should be entertained, as I shall ever say more (in matters of this kind) to
            you, than to others of you, being very truely Yr Obedt & Affecte
          
            Go: Washington
          
        